Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the evidence was legally insufficient to prove that he intended a wrongful taking of money from Rochester Community Savings Bank (see, People v Fenner, 155 AD2d 946, lv denied 75 NY2d 770; People v Bertucci, 113 AD2d 840, lv denied 66 NY2d 917). Moreover, upon our review of the record, we conclude that the verdict was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We have reviewed defendant’s remaining contention and find it to be lacking in merit. (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J.—Grand Larceny, 2nd Degree.) Present—Callahan, A. P. J., Denman, Green, Balio and Davis, JJ.